DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 10/22/2021 has been entered and considered. Upon entering claims 2-6, 9-13, 20, and 23-30 have been amended, claims 1, 7-8, 14-19, 21-22, and 31-32 have been canceled; and claims 33-38 are newly added.
Response to Arguments
Applicant’s arguments filed 10/22/2021 have been fully considered and are persuasive. The rejection of claims 1-5, 9-13, 16, 20-23, 25-27, and 29-32 have been withdrawn. 
Allowable Subject Matter
1.	Claims 2-6, 9-13, 20, 23-30, and 33-38 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 6 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a bridge circuit having a first leg and a second leg, each leg including a high switch and a low switch, the high switches being connected to a first energy source and the low switches being connected to ground; a coupling network(s) having a first connection between the switches of the first leg and a second connection between the switches of the second leg; and a second (or multiple secondary) energy source(s) connected between the coupling network(s) and ground, wherein the coupling network comprises a first inductive element connected between the second energy source and the switches of the first leg, and a second inductive element connected between the second energy source and the switches of the second leg.”
	Regarding claim 24 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a bridge circuit having a first leg and a second leg, each leg including a high switch and a low switch, the high switches being connected to a first energy source and the low switches being connected to ground; a coupling network(s) having a first connection between the switches of the first leg and a second connection between the switches of the second leg; and a second (or multiple secondary) energy source(s) connected between the coupling network(s) and ground, wherein: the converter is a boost active bridge converter that includes a capacitor, the capacitor being the first energy source; and the converter includes a DC energy source having a positive terminal electrically located between the first leg and the second leg, wherein the DC energy source is the second energy source.”
	Regarding claim 28 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…a bridge circuit having a first leg and a second leg, each leg including a high switch and a low switch, the high switches being connected to a first energy source and the low switches being connected to ground; a coupling network(s) having a first connection between the switches of the first leg and a second connection between the switches of the second leg; and a second (or multiple secondary) energy source(s) connected between the coupling network(s) and ground, wherein the converter is controlled so that there is a difference in DC voltage on the first leg relative to the second leg, wherein the first leg in combination with the second leg converts AC power to DC power or visa-versa.”
Claims 2-5, 9-13, 20, 23, 25-27, 29-30, and 33-38 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836